       Case 9:20-cr-00056-DWM Document 36 Filed 05/27/21 Page 1 of 11



KALAH A. PAISLEY
Assistant U.S. Attorney
U.S. Attorney’s Office
P.O. Box 3447
Great Falls, MT 59403
119 First Ave. N., Suite 300
Great Falls, MT 59401
Phone: (406) 761-7715
Fax:      (406) 453-9973
E-mail: kalah.paisley@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION

UNITED STATES OF AMERICA,                   CR 20-56-M-DWM

              Plaintiff,

       vs.                                  UNITED STATES’ SENTENCING
                                            MEMO
EDUARDO LUIS DIAZ,

              Defendant.


      The United States of America, by and through Kalah A. Paisley, Assistant

U.S. Attorney for the District of Montana, provides the Court with a memorandum

in aid of sentencing the defendant.

                                INTRODUCTION

      The defendant pleaded guilty to the crime of Sexual Abuse, in violation of




                                        1
       Case 9:20-cr-00056-DWM Document 36 Filed 05/27/21 Page 2 of 11



18 U.S.C. § 2242(2)(B). Pursuant to a plea agreement, in exchange for a plea of

guilty to this charge, the government agrees to dismiss Count I of the indictment

which alleges Aggravated Sexual Abuse, in violation of 18 U.S.C. 2241(a). PSR

¶ 6. The Presentence Investigation Report (PSR) has calculated the defendant’s

total offense level as 29 and his criminal history category as I, which results in an

advisory guideline range of 87 to 108 months of imprisonment. PSR ¶ 69.

      The government did not object to this guideline calculation at the time of the

draft PSR, but for the reasons stated below, the government no longer believes the

defendant is entitled to acceptance of responsibility points pursuant to USSG

§3E.1.1(a). Pursuant to the plea agreement, the government was bound by

paragraph 6 to recommend that the defendant’s offense level be decreased by two

levels for acceptance of responsibility, unless the defendant “is found to

have…acted in any way inconsistent with acceptance of responsibility.” (Doc. 28-

1, 5-6 and PSR ¶ 7). Without a reduction for acceptance of responsibility the total

offense level would be 32 with an advisory guideline range of 121 to 151 months.

      The government requests the Court impose a custodial sentence at the low-

end of the calculated guideline followed by five years of supervised release. No

restitution is being sought in this case.




                                            2
        Case 9:20-cr-00056-DWM Document 36 Filed 05/27/21 Page 3 of 11



                   GOVERNMENT OBJECTION TO THE PSR

       Based on the defendant’s letter, the government objects to any reduction in

offense level for acceptance of responsibility. USSG §3E1.1(a) requires a clear

demonstration of acceptance of responsibility for the offense (emphasis added).

While the defendant did plead guilty to the offense, his subsequent written

statement, provided to the PSR writer and the government on May 24, 2021, shows

a lack of remorse for his conduct or even a basic understanding of his own criminal

culpability.

        By addressing the court directly in a written statement, the defendant had an

opportunity to demonstrate his contrition and to show the court that he clearly

accepted responsibility for the crime he committed against this victim. Instead of

doing that he minimized his criminal conduct, made the completely unfounded

claim that he too was too intoxicated to consent to a sexual act, and paints himself

as the victim by focusing almost exclusively on how this “situation” will disrupt

his life.

       While his two-page letter is replete with examples of Diaz’s minimization,

denial of responsibility, and alleged victimization, the opening paragraph alone

illustrates all three thinking-errors:

       • “Although I thought I was doing everything right, I accept that wasn’t the

            case in this situation.” Minimization of criminal conduct.




                                           3
       Case 9:20-cr-00056-DWM Document 36 Filed 05/27/21 Page 4 of 11



      • “Neither of us were in the right mind to consent to one another due to us

         both being drunk.” False narrative regarding his own intoxication.

      • “This situation has deeply hurt me and has had various repercussions in

         my life.” Both minimization and victimization.

      Throughout the two-page letter, Diaz focuses almost exclusively on himself

and how this “situation” has affected him: losing friends, the effect on his mother,

the likely impact on his goal to become a head chef. He barely mentions the victim,

let alone acknowledges the impact his crime will have on her. Rather, he states that

if given the opportunity to do so, he would tell her he thought it was consensual –

seemingly denying his criminal culpability.

      A plea of guilty does not entitle a defendant to this adjustment as a matter of

right. USSG §3E1.1, note 3. A defendant must show genuine contrition to warrant

this reduction. See, United States v. Rodriguez, 851 F.3d 931, 949 (9th Cir. 2017)

and United States v. Martinez-Martinez, 369 F.3d 1076 (9th Cir. 2004). The

statements and the defendant’s attitude throughout the letter are clearly

inconsistent with acceptance of responsibility and he does not warrant a reduction.

      Given the lack of contrition in Diaz’s statement to the Court, and the

remarkable paucity of understanding the current and future impact of his conduct

on the victim, the application of a reduction in levels for acceptance of




                                          4
       Case 9:20-cr-00056-DWM Document 36 Filed 05/27/21 Page 5 of 11



responsibility does a disservice to every defendant who does demonstrate true

remorse and genuine regret over his or her crimes.

      Though only a starting point, the correct calculation of the advisory

guideline is the first step along the sentencing path. And that important first step

loses meaning in cases where points are mechanically applied. Notwithstanding

Diaz’s plea of guilty, his letter is riddled with qualifications, excuses, and

expressions of self-pity, illustrative of an attitude that portends poorly for his future

rehabilitative prospects and, more importantly, downplays the significant

consequences of his behavior in the life of his victim.

      Whatever other factors enter into the Court’s calculus of what constitutes a

reasonable sentence in this case, at this time, Diaz has acted in a manner

inconsistent with acceptance of responsibility and should not receive the benefit of

the reductions under USSG §3E1.1(a) and (b).

                   DEFENDANT OBJECTION TO THE PSR

      The defendant maintains one objection to the PSR –the application of the

vulnerable victim adjustment under USSG § 3A1.1(b)(1). Relying on application

note 2 in the commentary to § 3A1.1, the defendant makes a double-counting

argument that the enhancement does not apply because it is incorporated into the

conduct of the offense of conviction. This appears to be a misreading of the third

paragraph of the application note, which states in full, “Do not apply subsection (b)




                                           5
       Case 9:20-cr-00056-DWM Document 36 Filed 05/27/21 Page 6 of 11



if the factor that makes the person a vulnerable victim is incorporated in the

offense guideline. For example, if the offense guideline provides an enhancement

for the age of the victim, this subsection would not be applied unless the victim

was unusually vulnerable for reasons unrelated to age.”

      Here the guideline for sexual abuse does not take into consideration the

vulnerability of the victim as envisioned in the example involving age. While the

incapacitation of the victim is an element of the specific subsection of sexual

abuse, it is not taken into consideration in the applicable guideline under USSG

§ 2A3.1, either in the base offense level or in the specific offense conduct, and

therefore, should not be precluded under application note 2.

      Diaz argues that because an element of the offense of conviction requires the

physical incapacity, the application of the enhancement is impermissible double-

counting. While it does not appear the Ninth Circuit has addressed this specific

circumstance, at least one Circuit has. In United States v. Schoenborn, the Eighth

Circuit held that the vulnerable victim enhancement was properly applied in a

factually similar sexual abuse conviction under 18 U.S.C. § 2242(2)(B). United

States v. Schoenborn, 793 F.3d 964 (8th Cir. 2015).

      In Schoeborn, the Court distinguished between the conduct being an element

required for conviction and being considered in the guideline calculation. It held,

“In this case the applicable statute does include, as an element, the incapacity of




                                          6
       Case 9:20-cr-00056-DWM Document 36 Filed 05/27/21 Page 7 of 11



the victim – here, incapacity due to extreme intoxication. But the Guideline

provision used to calculate Schoenborn’s base offense level does not. Instead,

§ 2A3.1 applies to all sexual abuse offenses under 18 U.S.C. §§ 2241 and 2242.”

Shoenborn, at 967.

      Directly addressing the defendant’s objection here based on the commentary

precluding the application of the enhancement when the factor that makes the

person vulnerable is incorporated in the guideline, the Court continued, “As the

victim’s vulnerability in this case was not accounted for in either the base offense

level or a specific offense characteristic, we conclude the enhancement was

appropriately applied.” Id. at 967. For the same reasons identified by the Eighth

Circuit, the government believes this enhancement is applicable in this case.

                     SENTENCING RECOMMENDATION

      There are general factors that district courts must take into account in

exercising their sentencing discretion. Specifically, 18 U.S.C. § 3553(a) directs

courts, “in determining the particular sentence to be imposed,” to consider the

following factors:

             (1) “the nature and circumstances of the offense and the history and
             characteristics of the defendant;”

             (2) “the need for the sentence imposed” to serve purposes of the
             criminal laws;

             (3) “the kinds of sentences available;”




                                          7
       Case 9:20-cr-00056-DWM Document 36 Filed 05/27/21 Page 8 of 11



             (4) “the kinds of sentences and the sentencing range” established by
             the guidelines;

             (5) “any pertinent policy statement” issued by the Commission;

             (6) “the need to avoid unwarranted sentence disparities among
             defendants with similar records who have been found guilty of similar
             conduct;” and

             (7) “the need to provide restitution to any victims of the offense.”

18 U.S.C. § 3553(a)(1)-(7).

      Several of the § 3553(a) factors warrant a guideline sentence in this case

including the nature and circumstances of the offense, and the need for the

sentence imposed to serve the purposes of our criminal laws. Those purposes

include the need for the sentence to reflect the seriousness of the offense, promote

respect for the law, provide just punishment, afford adequate deterrence, protect

the public, and to provide needed training, treatment, and care to the defendant.

      A.     Nature and Circumstances of the Offense/Defendant’s History
             and Characteristics

      The defendant was a seasonal employee at Lake McDonald Lodge in Glacier

National Park where many of the seasonal employees are college-aged young

adults who live in provided housing near the Lodge. Similar to university dorms or

enlisted barracks, the employee housing at the Park occasionally hosted alcohol-

infused parties, attended by those under the age of majority. It was at one of these




                                          8
       Case 9:20-cr-00056-DWM Document 36 Filed 05/27/21 Page 9 of 11



parties that Diaz chose his victim. He preyed on a younger female who was so

intoxicated, he had to help carry her to her room where she went to bed. PSR ¶ 12.

      While the defendant does not have any criminal history, the circumstances

of this crime demonstrate the predatory nature of the defendant’s criminology.

Sexual abuse of an incapacitated victim is a crime of opportunity but requires that

the defendant first place himself in a position to take that opportunity. As an adult,

he chose to attend a party with underage employees and then offered to help one of

those heavily intoxicated females to bed where he then assaulted her. PSR ¶ 17.

      This was an intentional and predatory act and demonstrates the need for any

sentence to provide just punishment and protect the public.

      B.     Need for sentence imposed to serve the purpose of the criminal
             laws

             1.     Seriousness of Offense

      Sex offenses are serious and have lasting impacts not only on the victims,

but the community in which the offenses occur. The defendant’s deflection and

minimization continue to feed a narrative that this kind of criminal conduct is

acceptable, essentially reinforcing the old standby excuse of “boys will be boys.”

But sexual assault is not just a “mistake” as Diaz would frame it, but rather an

insidious cancer infecting our culture.

      A sentence should reflect the seriousness of this offense and its impact on

the community.



                                          9
       Case 9:20-cr-00056-DWM Document 36 Filed 05/27/21 Page 10 of 11



             2.    Promote respect for the law

      It is clear Diaz has limited respect for the law. A custodial sentence would

promote respect for the law.

             3.    Provide just punishment

      As explained above, Diaz’s criminal conduct was extremely serious. The

effect of his predatory behavior on this victim will likely be long-lasting. A

guideline custodial sentence will provide just punishment for the offense.

             4.    Afford adequate deterrence

      The frequency of alcohol related sexual assaults within young-adult cultures

(whether college campuses, military housing, or seasonal employee housing in

National Parks) is alarming. This conduct is serious, and a sentence of significant

custodial time serves to deter the public from engaging in this conduct. A sentence

must also serve to deter other members of the community from engaging in similar

conduct. Young people working in our National Parks must know that they will be

protected from sexual abuse and that predators will be held accountable.

             5.    Protect the public

      Any sentence imposed by this Court must also protect the public from

further criminal conduct by Diaz. Sexual abuse of a such a young vulnerable

victim shows that untreated, Diaz presents a danger to the community. A sentence

of imprisonment within the advisory guideline range will protect the public.




                                         10
       Case 9:20-cr-00056-DWM Document 36 Filed 05/27/21 Page 11 of 11



             6.     Provide training, treatment, and care to defendant

      Finally, it is clear from Diaz’s letter to the court that he is not even at the

beginning stages of understanding his criminality and being rehabilitated as a sex

offender. Empathy and self-reflection are not present in his statement of

accountability. While in prison, Diaz will hopefully be able to begin sex offender

treatment and perhaps set himself up for a successful reintegration upon release.

      C.     Guidelines Range

      As is argued above, based on the defendant’s letter, the government believes

the guideline range should be calculated at 121 to 151 months given Diaz’s

inability to show true contrition and accept responsibility for his crime. If the

defendant changes his tune and is able to make a clear demonstration of acceptance

of responsibility between now and sentencing, the government would recommend

the offense level be reduced and the guideline calculated at 87 to 108 months.

      The government believes that a custodial sentence at the low-end of the

guideline followed by a five-year term of supervised release adequately addresses

all of the § 3553(a) factors and is sufficient, but not greater than necessary.

      DATED this 27th day of May, 2021.

                                        LEIF M. JOHNSON
                                        Acting United States Attorney

                                        /s/ Kalah A. Paisley
                                        KALAH A. PAISLEY
                                        Assistant U.S. Attorney



                                          11
